439 F.2d 723
Robert COUNTS, Jr., et al., Appellants,v.VOORHEES COLLEGE, an unincorporated educational institution;Rev. J. Kenneth Morris, Chairman of the Board of Trustees ofVoorhees College, and Harry P. Graham, Acting president ofVoorhees College, Appellees.
No. 14853.
United States Court of Appeals, Fourth Circuit.
Argued April 5, 1971.Decided April 26, 1971.

Fred Henderson Moore, Charleston, S.C.  (George A. Payton, Jr., Charleston, S.C., and Mordecai C. Johnson, Florence, S.C., on the brief), for appellants.
Terrell L. Glenn, Columbia, S.C.  (Glenn, Porter & Sullivan, Columbia, S.C., and Crum & Crum, Denmark, S.C., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit judges.
PER CURIAM:


1
This case arises out of disciplinary action taken against students participating in a disturbance at a private, sectarian college.  We affirm the judgment dismissing the complaint on the opinion of the district court.  Counts v. Voorhees College, D.S.C., 312 F. Supp. 598.


2
Affirmed.